UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 11, 2011 (July 6, 2011) DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16133 06-1245881 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 810 Seventh Avenue, Suite 3505, New York, New York, 10019 (Address of principal executive offices, including zip code) (212) 489-2100 (Registrant’s telephone number, including area code) NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On July 6, 2011, Delcath Systems, Inc. and Eamonn P. Hobbs, President and Chief Executive Officer of Delcath Systems, Inc., entered into an Interim Agreement continuing the terms of Mr. Hobbs’ Employment Agreement dated July 6, 2009 with Delcath Systems, Inc.until the earlier of : (i) July 31, 2011; or (ii) the effective date of a new employment agreement between Delcath Systems, Inc. and Mr. Hobbs.The foregoing description is qualified in its entirety by the text of the Interim Agreement attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed with this report on Form 8-K: Exhibit Number Description of Exhibit Interim Agreement, dated July 6, 2011, by and between Delcath Systems, Inc. and Eamonn Hobbs SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 11, 2011 DELCATH SYSTEMS, INC. By: /s/ Peter J. Graham Name: Peter J. Graham Title: Executive Vice President, General Counsel Exhibit Index Exhibit Number Description of Exhibit Interim Agreement, dated July 6, 2011, by and between Delcath Systems, Inc. and Eamonn Hobbs
